Case 3:20-cv-06751-JSC Document 28-6 Filed 03/01/21 Page 1 of 2




  EXHIBIT A
                           Case 3:20-cv-06751-JSC Document 28-6 Filed 03/01/21 Page 2 of 2
Wells F argo Mutual Arbitration Agreement
                                                                                                                                              •
                       1




Wells Fargo and I mutually a.gtiee Ihm imy legal ctaims arising out ofmy applicaliion for employment, ,employmznt, or separation. i'Om employment with
Wells Fargo halJ be molved by final aJtd binding arbitration. Bxoept as note-d below, Wells. Far:go and I agree to waive our rights to pursue any Claims
in. 001111 or bef01.1e a jury, Th.is Agreement is s-Pbject to the Fedenu Arbitration Act.

COVERED CLAIMS: 'The Claims covered by this Ageement wid:t any We.lls Fargo e.nti.ty, its: officers, direct:Ol."/l, shareholders, employees, agents,
paamt compmfo.s, subsidiaries, affiliates, predGCessors, s11C0Bssors, and assigns {coUsctive]y "Wells Pargo'') include,, but are not limited to, claims fo:r
discrimnlalion, hara&sment;, rcblliation, tnrtious c:ondu.ct. wrongful disclw-ge, bleach of conlrael;, promissory estoppcl, ,expense l!Ci.mbu[Seme:nt, wage&,
compensation, or claims for viola~ons of any federal, state, or local stature., rc,gulalion, or oommon law, including, but not limited to, Title VD of the
Civil Rights Act of 1964, Americans with Disabilities Act. Age Discrimininion in Employment Act, Older Workers Benefit Protection Act,
Rehabilitation. Act, lhe Equal Pay Act, Worker Adjustment and Retl'atlning NohHcation Act, Faintly and MedicaJ Leave Act, ~he Fair Labor Slarndards
Act, and all applicable amen.dmen.ts.

This Ag,ooment :;hall not apply to worker's compensation da.ims, unemployment ,compensation booefu daims, ar claims for ben_efm under the
Bmployee lktiireme.nt Income Security Act. Thi.s. Agre,e:ment does not p:nrvent ,cither plil:ty from se~g te.mpornry injW1.cti.ve raelfof in court as kmg as
dl!at action is brought on an indhidual bas.is. If temporary inj unclive relief is ought in court,, the Wlderlying merilS dispute must still be resolved Ill.rough
arbitration. This Agreement does not preclude me from filling Cla~ms with governmental agencies, @nd T Wtll not be subject to retaliation for legalliy
protected activity.

AAA RULES & PROCESS: E!.x~ for matters arbitrated with filJNRA under fillr'lRA rules as noted below, WeDs Parg.o and I agree that arbitration
shall be conducted. by s.irngle neutral arbitr.lltOI' illl acoordance with the American. Arbitr.ation Association' s (''AAA" ) E~loyment Arbitrali.on Rules am:I
Medi.at:ion ProcedUies to the extent they do not conflict with this Agreemen.t or applicable law. Infon:nati.on about roles and filing procedums is available
at ~       - 1be bearing &hall take p ace in or near the-city wbett I am or was last employed by Wells Fargo. The parties. shall have the ~ t to conduct
adequate di covery necessary to the foll and fair e~loration of Ole case. IUe dispositive motions, and present witnesses and evidence. 'The MbUrator i
authorized to grant an remedies available under applicable law. Toe arbitrator shall iq,ply the appliooble l!aw and, in AAA matters only, pl'!Ovide a written
decision summarizing the esse:ntial. findings offact mLd conclusions of1aw on which the decision is based.

FEE'S & COSTS: f'ees an.d oosts for P-INRA matters shall be governed by then-cummt FltrRA rules in an respects. For AAA matters., other dtan the
tiling foe I mils.I: pay the AAA to start the arbitration proceedm,g, Wells Fargo will pay all costs umqoe to arbittati~ indudmg a:ny further filing fees,
111:bitrator fess, o:r AAA adniin.istrative fees. H Wclls Fargo starni an AAA atb:itration p:roceediRg. Wells: Fargo will pay die filing foe, plus any required
deposit and cost& of the a'l'bitration p:roceccling. Unless ordered by lhc: adftrator in aecooiance with applicable law, each party hall be responsibk for
their own attorney, witness, and expert fees and costs.

CLASSJ COLLECTIVE AND REPRESENTATIVE ACTION WAIVER: Claims mu...-. be brought In arbitration ,on an individual basis only.
and I agree to waive tht rtgbt w initiate o_ partklpate In a dass, oollectlve, o:r 11epresentath't action (cnlJectively "'Class Action"), AddftlottaDyt
tht arb:lt.-ator shall have no,au.dioricy ro oonsoUdate Claims of different employees rrnto one proceeding. Any cballtnges to die tnf0rttab1Uty of
this dass actioo waiver shall be decided only by 11. aiw1; not 11D arbitrator, To llhe extent the court deciding arbitrahility ,deeDlli certain claims
amit:rable and others non-arbitrable, die non-amitrable daims shall be sta,yed UD1!il die filial ,disposition of the arbitnble dflims.

FINRA REGISTERED TEAM MEMBERS: Jf I am regi tered with die Financial Industry Reg11latory Aulhority {"FINRA") and have ii.greed to
arbitrate Cla:ims against a Wells f'argo entity puriuant to a f'INRA .form U-4 ("WF Registered Finn"), Wells Pargo and I will amitrate, under the then-
cu1Te.nt FINRA rules. any clispurtes with the WF Registered Firm concerning my application for empl.oymen.t, employment. or separario:n of employment,
to the eAnmt 1itat Claims may be   aroitratooat FINRA for r~510lution lhroagh fin.a] ll.lld binding aroitration. Information about :rules and tlliqg procedures is
available at finra,cogiinet,com. Wells Fargo and I agree that the disputes to be resolved through FINRA-arbitration. irnclude, withoLllt limitation, any
statutory daiins of Gmployn.:.nt discrimiruitioD m:u:!Jor harassment. Wells Fargo and I also a,gme 11:tat irf a CTaim cannot be arbitrated befo:ni FINRA, or is
Cllcludod from {or not ubj:ect to) PINRA arbilration, dlat Claim shall be arbitrated befo.re AAA on an mclhidual bas.1s under thl& Agreement. For
example, if I assert, directly or as an absent class member, a Claim on a das:s,, colleclive, or n:{lf'esentative basis that cannot be FINRA arbittated, lhat
Claim shall be arbitrated on an mdividu~ bas.is on]y before tile AAA.

MISCELLANEOUS: My employment remains at-will, and, this Agreemem supersedes prior mbitrano:n agreements. If any pm"1sion of this Agreemen.t
is held to be-void, null or unen.furoeabk. such provision should be r.evered and 1he mnaini.ng portions will remain i:n full force and effect; I may consult
Legal counsel before 1 sign this Agreement,


                                                                                      11/07/2019 12:29:31
Team Member•s Signature                                                             Date

 Denise Droesch                                                                       00001897975
PrintNiliile




                                                                                                  Digitally signed by CARCO GROUP, Inc.
                                                                                                  Reason: To verify that this document has
                                                                                                  not been altered in any way.
